FILED
                            NOT FOR PUBLICATION
                                                                               JUN 26 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HILDA PATRICIA TRIGUEROS-                        No. 17-71990
AGUERO,
                                                 Agency No. A205-306-110
              Petitioner,

 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 7, 2020**
                               Seattle, Washington

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and CHHABRIA,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
      Hilda Trigueros-Aguero petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) denying asylum, withholding of removal, and

protection under the Convention Against Torture. We deny the petition.

      In removal proceedings, Trigueros-Aguero contended that she had been

subject to past persecution in her native El Salvador because she was raped twice

as a child and because she was accosted by gang members who threatened to harm

her if her mother—a local business owner—did not make monthly payments to the

gang. She also testified that she feared gangs would target her because her brother

was formerly a police officer in El Salvador and had been shot by gang members

there before moving to the United States. Finally, she testified that her domestic

partner, who currently lives with her in the United States, had subjected her to

domestic violence here and could do so again with impunity in El Salvador.

      The Immigration Judge (“IJ”) found that Trigueros-Aguero’s testimony was

not credible based on inconsistencies between her testimony and her written

application materials. In the alternative, the IJ found that Trigueros-Aguero had

not established a nexus between the mistreatment and a protected ground, and had

not established a likelihood of torture. The BIA dismissed her appeal on

substantially the same grounds.




                                          2
      We review the agency’s legal conclusions de novo and its factual findings

for substantial evidence. Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010).

That standard requires us to uphold the agency’s decision if it is supported by

reasonable, substantial, and probative evidence on the record. Cordon-Garcia v.

INS, 204 F.3d 985, 990 (9th Cir. 2000).

      We agree with the BIA that, even crediting Trigueros-Aguero’s testimony,

she did not establish that her past mistreatment was on account of a protected

ground, that she had a well-founded fear of future persecution, or that there was a

likelihood of torture. Even crediting her testimony, there is no connection between

the rapes and a protected ground. Similarly, the extortion based on her mother’s

business is not connected to a protected ground. See Gormley v. Ashcroft, 364 F.3d

1172, 1177 (9th Cir. 2004). Substantial evidence supports the agency’s finding

that any likelihood of future persecution based on her brother’s affiliation with the

police or her relationship with her domestic partner was speculative, where she did

not suffer any past persecution in El Salvador on those grounds, and both her

brother and domestic partner now reside in the United States. Substantial evidence

also supports the agency’s finding that Trigueros-Aguero did not establish a

likelihood of torture in El Salvador.

      PETITION DENIED.


                                          3